DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 2/24/2022.
The amendments filed on 2/24/2020 have been entered. Accordingly, claims 32-51 remain pending. Claims 1-31 have been cancelled.
The objection of claim 32 and 51 because of the minor informalities have been withdrawn in light of the applicant’s amendments to the claims.
The rejection of claim 32-51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in light of the applicant’s amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) series of steps and, therefore, is a process as which is a statutory category of invention. Claims also recites limitations such as obtaining, generating, detecting computing determining etc. Where these steps of observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes that occur when a physician or operator looks at a intravascular structure and performs these steps by an eye and via mental processes. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, limitations (a) and (b) recite concepts that fall into the “mental process” grouping of abstract ideas.
Therefore, it is determined that these judicial exceptions are not integrated into a practical application for the reasons noted above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
Based on the claims and the specification, the terms “processor” and “display” are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., the display is claimed as a generic device that performs the generic function of displaying data. The term “longitudinal views” is understood to be information about lumen (not necessarily a blood vessel lumen due to the broad nature of the claimed limitations), and to comprise obtaining measurements, generating data, detecting boundary and computing etc. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a system having a display, and processor, wherein the processor is merely a generic processor. The claim does not impose any limits on how the animal-specific information is obtained by broad intravascular probe without any specific and thus this step covers any and all possible ways in which this can be done, for instance by a physician/operator typing the information into the system, or by the system obtaining the information from some sort of intravascular system (it could also be a vessel lumen of a model or even a piece of PVC pipe named intravascular system) imaged by a “intravascular imaging system” which under BRI simply could mean by an eye since the claims do not require any particulars or specific of the system. The claim also does not impose any limits on how the comparison or analysis is accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
As for step 2A Prong Two, part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional elements of the display, the processor, imaging system.
The display and processor are recited so generically (no details whatsoever are provided other than that they are display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

As for step Step 2B: The eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the display and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The other additional elements are the imaging system, user interface and limitation (c), both of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the imaging system obtaining data is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitation (c) is just a nominal or tangential addition to the claim, and displaying data is also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). 
The claims are not eligible.

Due to the similar nature of the claimed limitations of the depending claims which do not appear to add anything more than insignificant extra-solution activity or amounts to significantly more than the recited exception which therefore, the depending claims also determined to be not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32, 33, 35-40, 42-48 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer et al (US20020049375A1, provided by the applicant via IDS) in view of Barlis et al (The Use of Intracoronary Optical Coherence Tomography in Interventional Cardiology: Safety, Feasibility and Clinical Applications, 2009), (hereinafter “Barlis”)

Regarding the claim 32, Strommer teaches a method of displaying a representation of a longitudinal section of a blood vessel (“FIG. 19B is a schematic illustration of a GUI, generally referenced 700” [0254]) comprising: 
obtaining intravascular data using an intravascular probe (“the catheter imaging system is an optical coherence tomography (OCT) imaging system.” [0018]; “in FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an IVUS transducer” [0206]; “operator inserts imaging catheter 452 into inspected organ 474 and moves imaging catheter 452 within inspected organ 474, in directions 476 and 478” [0213]; “Internal three-dimensional navigation image 600 further includes surgical catheter representation 606 of the surgical catheter viewed from behind the current location of the surgical tool. Internal three-dimensional navigation image 600 further includes a trajectory representation 608 of the future trajectory of an imaging catheter, such as imaging catheter 452 (FIG. 15A), following the current location of the surgical tool, as viewed from the current location of the surgical tool” [0247]); 
generating a set of data in response to the intravascular data using an intravascular imaging system comprising one or more processors (“With reference to FIG. 19A, GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682.” [0255], also see [0256] and [0271]); 
wherein the set of data comprises a plurality of scan lines (“Processor 460 (FIG. 15A and the associated pars) reconstructs three-dimensional image 1064 during a scanning process in which the operator scans vessel 1030 and main branches 1038 and 1040, by employing an imaging catheter, such as imaging catheter 452” [0303]; “The system further includes a computing means, which computes the spatial location and the orientation of each scan-line as the transducer is moved. Thereby, the scan-lines are presented as a complete image” [0008]; also see [0223], [0227]-[0231]); 
detecting a lumen boundary (“plurality of radial two-dimensional images of the inner walls of an inspected vessel, generally referenced 190” [0127]; “the system can present the various layers of the lumen, using the one or more processors [i.e., media, adventitia and intima], in GUI 860, in different colors” [0277]); 
computing, using the one or more processors, a blood vessel diameter (“measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion” [0256]; “Processor 460 can determine the percentage of occlusion, according to a plurality of methods” [0273] also see [0271]-[0282]); 
determining, using the one or more processors, a minimum lumen area (MLA) from a set of area values calculated at positions along a segment of the blood vessel (see figs.19-20 and the associated pars.); 
displaying a user interface on a display, the user interface comprising a first panel, wherein the display is in electrical communication with the intravascular imaging system (see e.g. figs. 16-20 and the associated pars.); 
wherein the first panel comprises a first axis, a second axis and a first longitudinal view of the longitudinal section (see e.g. fig. 19B in particular and also see 16-20 and the associated pars.), 
wherein, the first axis corresponds to diameter values along the longitudinal section and the second axis corresponds to a position along the longitudinal section (see e.g. fig. 19B in particular and also see 16-20 and the associated pars.; “GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682. Alternatively, the geometrical parameters are written on GUI 670.” [0255]); 
displaying the computed blood vessel diameter relative to the representation of the longitudinal section of the blood vessel relative to the user interface (see e.g. figs. 16-20 and the associated pars. “Processor 460 can determine the percentage of occlusion, according to a plurality of methods” [0273] also see [0271]-[0282]); and 
displaying the MLA relative to the user interface, at a user selected frame to guide stenosis assessment (notice the minimum lumen areas shown in fig. 19B that corresponds to the stenosis assessment on GUI also see the associated pars.).

Further, it is noted that Strommer teaches the well-known technique in intravascular imaging (e.g. OCT/IVUS) as shown in FIG. 2B that is a plurality of radial two-dimensional images (e.g. per frame images from the scan lines) of the inner walls of an inspected vessel, generally referenced 190. The OCT pullback system optically scans by reflecting light scan lines to the lumen wall [0206]. Similarly, the IVUS transducer 352 produces ultrasound waves (e.g. scan lines) and directs them at the inner wall of a tubular organ that are used for slicing images of coronary images (e.g. per frame) by detector 470 that detects two-dimensional images 554 as these 2D per frame base images from the scan lines of IVUS transducer shown in figs. 15B, 16D, 19A, 23B, 25A-D (also see the associated pars.). In FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an IVUS transducer [0206].
Strommer also teaches computing blood vessel diameter using the detected lumen boundary by way of displaying the frame of detected vessel image on GUI as shown in fig. 19A and 19B. 

Despite the above teachings of Strommer, if one argues in an interpretation that does not point out the specifics of detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines; and “computing” blood vessel diameter using the detected lumen boundary, Tanimoto who is also in the same field of endeavor clearly teaches the above noted claimed limitations.

Specifically Barlis/Tanimoto teaches detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines (“real-time data processing and two-dimensional representation of the backscattered light [scan lines] in a cross-sectional plane. Images were acquired at 15 frames per second. The fiber optic core was withdrawn within the catheter sheath using automated pullback at 1.0 mm/s [scan speeds/lines per second].” pg. 82; also see lines/frame rate on pg. 310); and “computing” blood vessel diameter using the detected lumen boundary (“This reduced the number of frames in the Curad software from n to at most (n/2)+1 per set. … the lumen area was directly traced and the mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen and mean stent diameter were calculated. Neointimal area was calculated as stent area minus lumen area.” pg. 82 last par.; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; also see diameter tables on pgs. 84-87). 
It is further noted that Barlis/Tanimoto also teaches detecting lumen boundary  on per frame basis and quantitative measurements at the culprit site showed a mean minimal lumen area (displaying MLA) and mean minimal lumen diameter (MLD) of 2.38±0.93mm2  and 1.45±0.33mm respectively (see pg. 266). First and second panels with axis showing both longitudinal view along with diameter and the positions as well as the stent planning (see pg. 252).

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines; and “computing” blood vessel diameter using the detected lumen boundary as taught by Barlis/Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT (pg. 89 of Barlis/Tanimoto).

Regarding the claim 33, Strommer teaches displaying a branch of the blood vessel as a bar having a width in the user interface corresponding to a position of the branch along the second axis (see fig. 27 and the associated pars.).
It is also noted that Barlis/Tanimoto teaches the OCT appearance at the level of the side branch. 3 stent struts are shown at the carina with no visible tissue coverage (black arrow) while the surround stent struts show an exaggerated intimal tissue response (white arrow) (pg. 218). The cross-sectional orientation of the probe was determined by the presence of side branches visible in the longitudinal and cross-sectional views of IVUS and OCT and the specifically designed, radiopaque rotation markers for IVMR (pg. 277). Side branches visible in the longitudinal and cross-sectional views (fig. 1, pg. 278). Proximal rim of the ostium of the side-branch cross section (first frame proximal to the take-off of the side branch); ii. in-bifurcation cross section (frame with the larger ostial diameter of the side-branch) and iii. distal rim of the ostium of the side-branch cross section (first frame distal to the take off of the side-branch) (Figure 1). In each bifurcation the plaque location in relation to the flow divider was analyzed (Figure 2) pg. 292 and associated figs. on pgs 293 and 294.

Regarding the claim 35, Strommer teaches all the limitations of the claims except for computed blood vessel diameter comprises a mean diameter of the longitudinal section.
However, in the same field of endeavor, Barlis/Tanimoto teaches computed blood vessel diameter comprises a mean diameter of the longitudinal section (“the mean lumen diameter calculated using a circular model” pg. 82).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with computed blood vessel diameter comprises a mean diameter of the longitudinal section as taught by Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT (pg. 89 of Barlis/Tanimoto).

Regarding the claim 36, Strommer teaches all the limitations of the claims except for the lumen boundary comprises identifying a region as lumen boundary tissue on each scan line.
However, in the same field of endeavor, Barlis/Tanimoto teaches the lumen boundary comprises identifying a region as lumen boundary tissue on each scan line (e.g. see fig. 1 on pg. 83 showing identification of lumen boundaries on each of the scan line; see fig. 4 on pg. 241; see fig. 2 on pg. 252 and the associated sections).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with lumen boundary comprises identifying a region as lumen boundary tissue on each scan line as taught by Barlis/Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT (pg. 89 of Barlis/Tanimoto).

Regarding the claim 37, Strommer teaches all the limitations of the claims except for the computed blood vessel diameter is used to determine the MLA for the longitudinal section in the user interface.
However, in the same field of endeavor, Barlis/Tanimoto teaches computed blood vessel diameter is used to determine the MLA for the longitudinal section in the user interface (e.g. see table 1 and “plots for lumen area and lumen diameter are shown in Figure 3” on pg. 84).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with computed blood vessel diameter is used to determine the MLA for the longitudinal section in the user interface as taught by Barlis/Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT (pg. 89 of Barlis/Tanimoto).

Regarding the claim 38, Strommer teaches displaying a second panel in the user interface, the second panel comprising a second longitudinal view of the longitudinal section (e.g. see fig. 19 and the associated pars.).

Regarding the claim 39, Strommer teaches displaying a second panel in the user interface, the second panel comprising a first cross-sectional view of a position along the longitudinal section (e.g. see fig. 19 and the associated pars.).

Regarding the claim 40, Strommer teaches displaying a percent diameter stenosis in the user interface (“With reference to FIG. 19A, GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682.” [0255], also see [0256] and [0271]).
Regarding the claim 42, Strommer teaches the diameter value at each position along the longitudinal section is a mean diameter or a measured diameter (e.g. see fig. 19 and the associated pars.).

Regarding the claim 43, Strommer teaches the diameter value at a cross- section along the longitudinal section is a diameter of a circle, wherein an area of the circle is an area of the cross-section (e.g. see fig. 19 and the associated pars.).
It is further noted that Barlis/Tanimoto also teaches the diameter value at a cross- section along the longitudinal section is a diameter of a circle, wherein an area of the circle is an area of the cross-section (e.g. see fig. 4 on pg. 357).

Regarding the claim 44, Strommer teaches generating the first longitudinal view using a plurality of mean cross-sectional diameters (“FIG. 19A, GUI 670 includes a transverse cross sectional image 672” [0255]; “FIG. 19B, GUI 700 includes a longitudinal cross sectional image 702” [0256]).
It is further noted that Barlis/Tanimoto also teaches generating the first longitudinal view using a plurality of mean cross-sectional diameters (“Cross sectional images are acquired at 20 frames/sec.” pg. 24 & 68; “mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen- and mean stent diameter were calculated” pg. 82; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; ).

Regarding the claim 45, Strommer teaches step of displaying a proximal reference and a distal reference in the user interface (see tables on pg. 117, 119, 121, 122).

Regarding the claim 46, Strommer teaches displaying an alert in the user interface with respect to a position in the longitudinal section (e.g. positional guidelines 708 and 710 in figs. 19, as best understood from the vague claimed limitation).

Regarding the claim 47, Strommer teaches displaying a diameter value for the proximal reference and a diameter value for the distal reference (“geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, …the geometrical parameters are written on GUI 670” [0255]; “the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion…the geometrical parameters are written on GUI 700” [0256]).
It is further noted that Barlis/Tanimoto also teaches displaying a diameter value for the proximal reference and a diameter value for the distal reference (“In the proximal and distal reference, the mean luminal area, diameter and volume were compared. On a per frame level the luminal and stent areas and diameters were compared as well as the tissue coverage area and the mean, minimum and maximum tissue coverage thickness and strut coverage. In the frames corresponding to the proximal and distal edge, the mean luminal area and diameter were compared” pg.115)

Regarding the claim 48, Strommer teaches displaying a minimum lumen area for a subset of the longitudinal section between the proximal reference and the distal reference (e.g. see figs. 15-25 in particular figs 19 and the associated pars.), wherein the minimum lumen area is determined on a per frame basis using a group of frames in the subset of the longitudinal section and the scan lines of the group of frames (e.g. OCT/IVUS) as shown in FIG. 2B that is a plurality of radial two-dimensional images (e.g. per frame images from the scan lines) of the inner walls of an inspected vessel, generally referenced 190. The OCT pullback system optically scans by reflecting light scan lines to the lumen wall [0206]. Similarly, the IVUS transducer 352 produces ultrasound waves (e.g. scan lines) and directs them at the inner wall of a tubular organ that are used for slicing images of coronary images (e.g. per frame) by detector 470 that detects two-dimensional images 554 as these 2D per frame base images from the scan lines of IVUS transducer shown in figs. 15B, 16D, 19A, 23B, 25A-D (also see the associated pars.). In FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an IVUS transducer [0206].).

It is further noted that Barlis/Tanimoto also teaches real-time data processing and two-dimensional representation of the backscattered light [scan lines] in a cross-sectional plane. Images were acquired at 15 frames per second. The fiber optic core was withdrawn within the catheter sheath using automated pullback at 1.0 mm/s [scan speeds/lines per second].” pg. 82; also see lines/frame rate on pg. 310); and “computing” blood vessel diameter using the detected lumen boundary (“This reduced the number of frames in the Curad software from n to at most (n/2)+1 per set. … the lumen area was directly traced and the mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen and mean stent diameter were calculated. Neointimal area was calculated as stent area minus lumen area.” pg. 82 last par.; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; also see diameter tables on pgs. 84-87). 

Regarding the claim 51, Strommer teaches a method of displaying a representation of a longitudinal section of a blood vessel having a lumen (see figs. 15-25 and the associated pars.) comprising: 
obtaining intravascular data using an intravascular probe (“the catheter imaging system is an optical coherence tomography (OCT) imaging system.” [0018]; “in FIG. 15A, image detector 470 is an optical coherence tomography (OCT) imaging element. It is noted that image detector 470 can be replaced with an IVUS transducer” [0206]; “operator inserts imaging catheter 452 into inspected organ 474 and moves imaging catheter 452 within inspected organ 474, in directions 476 and 478” [0213]; “Internal three-dimensional navigation image 600 further includes surgical catheter representation 606 of the surgical catheter viewed from behind the current location of the surgical tool. Internal three-dimensional navigation image 600 further includes a trajectory representation 608 of the future trajectory of an imaging catheter, such as imaging catheter 452 (FIG. 15A), following the current location of the surgical tool, as viewed from the current location of the surgical tool” [0247]); 
generating a set of data in response to the intravascular data using an intravascular imaging system comprising one or more processors (“With reference to FIG. 19A, GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682.” [0255], also see [0256] and [0271]); 
wherein the set of data comprises a plurality of scan lines (“Processor 460 (FIG. 15A and the associated pars) reconstructs three-dimensional image 1064 during a scanning process in which the operator scans vessel 1030 and main branches 1038 and 1040, by employing an imaging catheter, such as imaging catheter 452” [0303]; “The system further includes a computing means, which computes the spatial location and the orientation of each scan-line as the transducer is moved. Thereby, the scan-lines are presented as a complete image” [0008]; also see [0223], [0227]-[0231]); 
detecting tissue regions, using the one or more processors, on a scan basis, wherein blood artifacts are avoided when detecting tissue regions based on thickness of detected regions (see figs. 15-25 and the associated pars. also see [0223], [0227]-[0231] as well as [0256], [0273]-[0276]); 
calculating cross-sectional areas at longitudinal positions along a segment of the blood vessel (“GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682. Alternatively, the geometrical parameters are written on GUI 670” [0255]); 
constructing an area graph using the longitudinal positions and the calculated cross-sectional areas (see fig. 19 and the associated pars.); 
characterizing regions of stenosis using the area graph to determine a percent stenosis value at one or more of the longitudinal positions (“measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like” [0255]; also see fig. 19 and the associated pars. and [0256], [0273]-[0276]); 
displaying, using the one or more processors, a user interface comprising a two dimensional longitudinal view of the longitudinal section on a display, wherein the display is in electrical communication with the intravascular imaging system (see fig. 19 in particular and the associated pars. as well as figs. 15-25 and the associated pars.), 
wherein the two dimensional longitudinal view comprises a lumen diameter or a lumen area determined by the intravascular imaging system using detected tissue regions, the lumen diameter or a lumen area displayed at a user selected frame (“GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and a plurality of horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like, by reading the location of vertical guides 678 1, 678 2, 678 3, 678 4, 678 5 and 678 6, and horizontal guides 680 1, 680 2, 680 3, 680 4 and 680 5 on horizontal ruler 674, and vertical ruler 676, respectively. The operator also measures the size of plaque 682. Alternatively, the geometrical parameters are written on GUI 670” [0255]; also see fig. 19 and the associated pars. and [0256], [0273]-[0276]); and 
displaying a percent stenosis value corresponding to one or more longitudinal positions relative to the user interface (“[0273] Processor 460 can determine the percentage of occlusion, according to a plurality of methods, taking into account parameters such as plaque type, plaque density, and the like. The following is a simple example for such a method: % BLOCKED = ( 1 - S LUMEN S ARTERY ); [0274] where, S LUMEN denotes the area of lumen 858 and SARTERY denotes the total internal area of artery 850. [0275] GUI 860 includes a graphical window 862. Graphical window 862 includes a reconstructed three-dimensional image 864 of artery 850 and a ratio selection window 866. Ratio selection window 866 includes a graduation bar 874, a pointer 876 and a numerical box 878. The operator can dynamically set the occlusion percentage threshold, by dragging pointer 876 along graduation bar 874, using a pointing device, such as a mouse, a stylus and a digital tablet, and the like.” Also see figs. 15-25 and the associated pars.).

Despite the above teachings of Strommer, if one argues in an interpretation that does not point out the specifics of detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines; and “computing” blood vessel diameter using the detected lumen boundary, Barlis/Tanimoto who is also in the same field of endeavor clearly teaches the above noted claimed limitations.
Specifically Barlis/Tanimoto teaches detecting tissue regions on a per scan line basis (“real-time data processing and two-dimensional representation of the backscattered light [scan lines] in a cross-sectional plane. Images were acquired at 15 frames per second. The fiber optic core was withdrawn within the catheter sheath using automated pullback at 1.0 mm/s [scan speeds/lines per second].” pg. 82; also see lines/frame rate on pg. 310); The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited (pg. 83). “This reduced the number of frames in the Curad software from n to at most (n/2)+1 per set. … the lumen area was directly traced and the mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen and mean stent diameter were calculated. Neointimal area was calculated as stent area minus lumen area.” pg. 82 last par.; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; also see diameter tables on pgs. 84-87). 
It is further noted that Barlis/Tanimoto also teaches detecting lumen boundary on per frame basis and quantitative measurements at the culprit site showed a mean minimal lumen area (displaying MLA) and mean minimal lumen diameter (MLD) of 2.38±0.93mm2  and 1.45±0.33mm respectively (see pg. 266). First and second panels with axis showing both longitudinal view along with diameter and the positions as well as the stent planning (see pg. 252).

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with detecting a lumen boundary on a per frame basis, wherein a frame comprises a group of scan lines of the plurality of scan lines; and “computing” blood vessel diameter using the detected lumen boundary as taught by Barlis/Tanimoto because computer-assisted analysis of intracoronary OCT enables OCT morphometry with low inter-observer variability. In which, this approach allows for observer independent QOCT analysis and may be a valuable tool for future longitudinal studies incorporating OCT.

Claim 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Hahn et al (Serial Intravascular Ultrasound Analysis of the Main and Side Branches in Bifurcation Lesions Treated With the T-Stenting Technique, July 2009, Journal of the American College of Cardiology Volume 54, Issue 2, July 2009).
Regarding the claim 34, Strommer in view of Barlis teaches all the limitations of the claims except for sizing the width of the bar to corresponds to a diameter of the branch.
Strommer in view of Barlis do not point out the specifics of sizing the width of the bar to corresponds to a diameter of the branch.

However, in the same field of endeavor, Hahn teaches intravascular device and the cross sectional areas of the lumen, The minimum luminal diameter (MLD) and RD before, immediately after the procedure, and at follow-up were measured…stent, and the external elastic membrane were measured (pg. 111, right col. last 3 par.). For measured diameters also see tables 1-3 where the diameters are measured as mean diameters (Values are expressed as mean as noted at the bottom of the tables.). Stent expansion was defined as MSA divided by distal reference lumen area. Percentage of neointimal area was calculated as: 100 x (stent area - lumen area)/stent area. Based on previous studies, adequate minimum luminal area (MLA) (see pg. 112 as well as the re-produced figs. 2 and 3 below and table 3 on page 113). 

    PNG
    media_image1.png
    552
    796
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    387
    389
    media_image2.png
    Greyscale


 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Strommer in view of Barlis; with calculating diameters as mean diameter as taught by Hahn because it helps to determine restenosis after coronary bifurcation stenting (pg. 110 right col. 1st par of Hahn).

Claim 41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Namati et al (Alveolar Dynamics during Respiration, AMERICAN JOURNAL OF RESPIRATORY CELL AND MOLECULAR BIOLOGY VOL 38 2008), (hereinafter “Namati”)
Regarding the claim 41, Strommer in view of Barlis teaches all the limitations of the claims as stated above except for averaging chord lengths.
However, in the same field of endeavor, Namati teaches calculate mean chord length (MCL) via Fourier domain optical coherence tomography (pg. 572, right col. 2nd par.) of the alveolar airspace and walls, along with alveolar airspace number using an automated custom application developed using Matlab (pg. 573, right col. last par.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Strommer in view of Barlis’ method of displaying longitudinal view and the cross sectional diameter calculations; with averaging chord lengths as taught by Namati because it would help to better understand working mechanics and improve the process (pg. 572 left col. 1st par. of Nemati).

Claim 49 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Rold (US 20080051657, February 28, 2008), (hereinafter “Rold”).
Regarding the claim 49, Strommer in view of Barlis teaches all the limitations of the claims as stated above except for superimposing a stent on the longitudinal view.
However, in the same field of endeavor, Rold teaches Intraluminal/intravascular catheter system and method for generating longitudinal images of a region of a blood vessel [0006]. The resulting longitudinal image used to diagnose abnormalities, such as blockage, within the vessel for determining the proper size (length and diameter) and position of the stent(s) to be applied within the patient [0007]. The estimation is to provide a graphical tool that allows a clinician to apply a graphical representation of a stent 160 over the longitudinal image 105 being analyzed. Select the desired stent within the palette 165 and drag the desired stent to a desired position on the longitudinal image 105 to determine if the selected stent is appropriate [0023]. FIG. 7 shows a user interface 100 with a graphical tool for simulating the dimensions and position of a medical device, e.g., stent, within the patient's body. In this exemplary embodiment, the graphical tool comprises a rectangle 210 overlaid onto the longitudinal image 105 in the first window 110 and a circle 220 overlaid onto the frame 120 in the second window 180 [0025].
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Strommer in view of Barlis’ method of displaying longitudinal view and the cross sectional diameter calculations; with superimposing a stent on the longitudinal view as taught by Rold because “trial and error” type process and procedure time and risk to the patient would be reduced. Accordingly, an improved system and method for delivering one or more stents would be desirable ([0007] of Rold).

Claim 50 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer in view of Barlis as applied to claim 32 and further in view of Bonnema et al (Assessment of blood vessel mimics with optical coherence tomography, Journal of Biomedical Optics 12; 2, 024018; March/April 2007), (hereinafter “Bonnema”).
Regarding the claim 50, Strommer teaches all the limitations of the claims as stated above except for displaying an alert frame on the user interface.
However, in the same field of endeavor, Bonnema teaches OCT to evaluate the deployment of coronary stents and the vascular response and the OCT visualizes the cellular lining of blood vessels by obtaining intraluminal, longitudinal scans and cross-sectional assessment (abst) then displaying an alert in the user interface with respect to a position in the longitudinal section (see re-produced fig. 6 below).

    PNG
    media_image3.png
    452
    343
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Guagliumi in view of Spencer, Hahn and Feldman’s method of displaying longitudinal view and the cross sectional diameter calculations; with displaying an alert in the user interface as taught by Bonnema because OCT may facilitate the use of BVMs for early stage device assessment (abst of Bonnema).

Response to Arguments
Applicant’s arguments have been considered but are moot for the following reasons;
Regarding the rejection of claims under 35 USC 101, the applicant argues the following;
Applicant submits that the pending claims are not directed merely to "mental processes," but are instead directed to a new and useful technological improvement that includes a novel graphical user interface that constitutes a technological improvement. In particular, the pending claims provide a specific, structured graphical user interface that improves the accuracy of identifying regions of interest in connection with stenosis assessment. Trading Techs. Int'l, Inc. v. CQG, Inc., No. 2016-1616, 2017 U.S. App. LEXIS 834, at *8 (Fed. Cir. Jan. 18, 2017). In addition, the ability to aid in stent planning constitutes an improvement to the treatment that is being provided to the patient, which is also patentable subject matter. (MPEP 2106.04(d).) For at least these reasons, claims 32-51 constitute patentable subject matter that go beyond the recitation of a mere "mental process."

However, as also clearly noted above in the rejection section, the claims are directed to VERY generic graphical user interface (GUI) system that merely claims obtaining [i.e. previously recorded/obtained] data from a generic device [or i.e. from a printed matter per se] and manipulating those data [by means of determining diameter] which all could be done by mental process. On the other hand, it is well-known that obtaining data from SPECIFICALLY an intravascular IVUS/OCT catheter and manipulation of those data are rather complex processes. It is however noted that those specific catheters are and those complex calculations along with the NOVEL GUI are not in the present claims.
The claims are merely directed to highly generic data obtaining [i.e. data provided on a piece of paper or by means like that] and very generic processor determining the diameters from those data then displaying the results on a piece of paper [i.e. merely by sketching it].
Therefore, there is nothing specific in the claims nor a structured graphical user interface that improves the accuracy of identifying regions of interest in connection with stenosis assessment.

In due course of the prosecution for the purpose of providing compact prosecution, the applicant was provided with the amendments that were discussed to overcome the rejections with the applicant’s representative and the office; however, the amendments were dismissed by the applicant.
Regarding the rejection of claims under 35 USC 103, the applicant argues the following;
With regard to claim 32, it recites, in part, "displaying the computed blood vessel diameter relative to the representation of the longitudinal section of the blood vessel relative to the user interface; and displaying the MLA relative to the user interface, at a user selected frame[[;]] to guide stent planning or stenosis assessment." Applicant respectfully submits that the cited references do not teach or make obvious the above-referenced claim elements. In connection with the claim element, "displaying the computed blood vessel diameter relative to the representation of the longitudinal section of the blood vessel relative to the user interface," the Office Action states "see e.g. figs. 16- 20 and the associated pars." (Office Action, pg. 12.) Applicant respectfully submits that the cited Figures 16-20 of Strommer do not disclose or teach this claim element. There is no disclosure within Strommer that the system is configured to obtain a computed blood vessel diameter, and paragraph [0255] indicates that the operator must make the measurements listed therein. Accordingly, Strommer is not configured for computing and displaying a blood vessel diameter relative to the representation of the longitudinal section of the blood vessel relative to the user interface, in the manner recited in claim 32. In addition, Strommer provides no disclosure or teaching in connection with Fig. 19B of providing a display of an "MLA relative to the user interface, at a user selected frame," nor does the Office Action identify such a teaching within Fig. 19B or the associated paragraphs of Strommer. 
Applicant notes that the Office Action refers to the reference "Tanimoto" at pages 16 and 17, however Applicant believes the citations are to the "Barlis" reference identified on page 9 of the Office Action. Applicant submits that the cited reference of Barlis fails to disclose or make obvious the features of claim 32 that are missing from Strommer. Accordingly, for at least the reasons provided above, Applicant respectfully submits that claim 32 is novel and not obvious over the cited combination of Strommer and Barlis.

It is noted that both Strommer and Barlis/Tanimoto teach the argued claimed limitations.
Initially it is believed that the applicant appears to read the specification in to claims which is improper (see MPEP 2111.01 II).
Claims merely recite "displaying the computed blood vessel diameter relative to the representation of the longitudinal section of the blood vessel relative to the user interface; and displaying the MLA relative to the user interface, at a user selected frame to guide stent planning or stenosis assessment." That is, diameters to be displayed along the vessel; and minimum diameter to be displayed.
Accordingly, Strommer teaches in cited sections of figs.16-20 (i.e. [0225]-[0282]) teaches the claimed limitation in detail. For example,  Strommer states;
[0225]…FIG. 16B is a schematic illustration of a graphical user interface (GUI)…process of reconstructing a three-dimensional organ motion dependent image sequence, and superimposing additional visual data thereon, by processing the signals received from the imaging system…
[0230]… Processor 460 selects a three-dimensional image of the inspected organ 474, from a database, such as adaptive volumetric database 114 (FIG. 1), according to the real-time detected activity-state of the heart of patient 462 during the surgical procedure.
[0231] Processor 460 selects a trajectory from the trajectories, which were calculated during the scanning process…Processor 460 superimposes this selected trajectory on the selected three-dimensional image…
[0249] … FIG. 18, which is a schematic illustration … generally referenced 630, constructed and operative in accordance with another preferred embodiment of the present invention. ECG coordinated display 630 includes an ECG timing signal 632, a forward button 634, a backward button 636, a freeze button 638 and an external three-dimensional image 640 of an inspected organ…
[0255] With reference to FIG. 19A, GUI 670 includes a transverse cross sectional image 672 of an inspected organ, a horizontal ruler 674, a vertical ruler 676, a plurality of vertical guides 678.sub.1, 678.sub.2, 678.sub.3, 678.sub.4, 678.sub.5 and 678.sub.6, and a plurality of horizontal guides 680.sub.1, 680.sub.2, 680.sub.3, 680.sub.4 and 680.sub.5. Transverse cross sectional image 672 includes an image of a plaque 682. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion, and the like… The operator also measures the size of plaque 682.
[0256] With reference to FIG. 19B, GUI 700 includes a longitudinal cross sectional image 702 of an inspected organ, a horizontal ruler 704, a vertical ruler 706, a plurality of vertical guides 708.sub.1 and 708.sub.2, and a plurality of horizontal guides 710.sub.1, 710.sub.2, 710.sub.3 and 710.sub.4. Longitudinal cross sectional image 702 includes a plaque 712. The operator measures the geometrical parameters of the inspected organ, such as diameter, area, percent occlusion…
[0257] … FIG. 20… of a GUI, generally referenced 780, constructed and …GUI 780 provides a quantitative model, by which the user acquires a realistic notion of the navigation process within the body of the patient.
[0268] …With reference to FIG. 16B, processor 460 superimposes projection 754 of reconstructed [computed] three-dimensional image 736 on real-time two-dimensional navigation image 758. It is noted that the outcome of this procedure yields a quantitative model, which provides the user a very realistic notion of the actual navigation…
[0271]…cross-sectional view of a selected region of artery 850 of FIG. 23A. FIG. 23C is a schematic illustration of a representation of the artery of FIG. 23B in a graphical user interface.
0272] Artery 850 includes plaques 852, 854 and 856. It is noted that plaques 852, 854 and 856 can be fixed in their places or be dynamic. Plaques 852, 854 and 856 block artery 850 by 75%, 60% and 80%, respectively. With reference to FIG. 23B, the hatched area denotes the blockage due to plaque 852 within artery 850, leaving lumen 858 open for blood flow.
[0273] Processor 460 can determine the percentage of occlusion, according to a plurality of methods, taking into account parameters such as plaque type, plaque density, and the like. The following is a simple example for such a method: 1 % BLOCKED = ( 1 - S LUMEN S ARTERY ) 100
[0274] where, S.sub.LUMEN denotes the area of lumen 858 and S.sub.ARTERY denotes the total internal area of artery 850.
[0275] GUI 860 includes a graphical window 862. Graphical window 862 includes a reconstructed three-dimensional image 864 of artery 850 and a ratio selection window 866. Ratio selection window 866 includes a graduation bar 874, a pointer 876 and a numerical box 878. The operator can dynamically set the occlusion percentage threshold, by dragging pointer 876 along graduation bar 874, using a pointing device, such as a mouse, a stylus and a digital tablet, and the like. Alternatively, the operator can enter a selected occlusion percentage threshold in numerical box 878, through a user interface, such as keyboard, microphone, and the like. In the example set forth in FIG. 23B, the numerical value 70%, of the selected percentage is shown in numerical box 878.
[0276] System 450 then marks only those regions on reconstructed three-dimensional image 864, which are occluded more than the selected occlusion percentage. In the example set forth in FIG. 23B, only those regions of artery 850 which are occluded 70% or more, are marked in reconstructed three-dimensional image 864. Plaques 852 and 856, which exceed 70%, are represented by marked regions 868 and 870, respectively, on reconstructed three-dimensional image 864. Marked regions 868 and 870 are differentiated from the rest of the portions of reconstructed three-dimensional image 864, by being colored in a different hue, marked by hatches, animated, and the like.
[0277] It is noted the system enables the user to manually correct the marking on screen, in case that the user, according to her medical knowledge and experience detects for example, that the plaque portion should be different than what the system indicated. For example, if the user detects that the image presented in window 786 (FIG. 20) provides additional information regarding plaque 852, by which plaque 852 blocks less than what is shown on screen, then the user can mark plaque 852 on screen, accordingly. It is further noted that the system can present the various layers of the lumen (i.e., media, adventitia and intima), in GUI 860, in different colors.
[0278] Reference is now made to FIG. 24, which is a schematic illustration of a method for operating the graphical user interface of FIG. 23C, operative in accordance with a further preferred embodiment of the present invention. In procedure 900, an occlusion value is received. With reference to FIG. 23C, the operator sets an occlusion threshold of 70%, via ratio selection window 866 and processor 460 receives this selected occlusion threshold.
[0279] In procedure 902, a plurality of occlusion values are determined for an inspected organ. With reference to FIG. 23A, processor 460 determines that plaques 852, 854 and 856 block artery 850 by 75%, 60% and 80%, respectively.
[0280] In procedure 904, the determined occlusion values are compared with the selected occlusion value. With reference to FIGS. 23A and 23C, processor 460 compares the percentage occlusions 75%, 60% and 80% of plaques 852, 854 and 856, respectively, with the selected occlusion threshold of 70%.
[0281] In procedure 906, at least one occluded region is determined, according to the outcome of the comparison. With reference to FIGS. 23A and 23C, processor 460 determines that plaques 868 and 870 are the occluded regions, which are to be displayed. This is so, because the percentage occlusions of plaques 868 and 870 (75% and 80%, respectively) are greater than the selected occlusion threshold of 70%, while the percentage occlusion of plaque 854 (i.e., 60%) is less than 70%. With reference to FIG. 23C, plaques 852 and 856 are represented as marked regions 868 and 870, respectively, in reconstructed three-dimensional image 864 (procedure 908).
[0282] According to another aspect of the invention, the three-dimensional image of an inspected organ at a selected activity-state, is reconstructed from two-dimensional images of the inspected organ, which are detected during other activity-states of the inspected organ. Since more two-dimensional images are available for reconstruction of the three-dimensional image, the processor can reconstruct a more detailed image of the inspected organ at this selected activity-state. It is noted that this aspect of the invention can be applied for organs, which exhibit negligible deformation, or organs with known deformation.

It is very apparent from above that Strommer teaches all the claimed limitations. Further, the office action also cites Barlis which is a PhD thesis that is comprised of Barlis and his colleagues journal publications (i.d. includes other authors like "Tanimoto" that were used in citations in the this and previous office actions).
Barlis/Tanimoto also teach argued limitations along with other limitations as shown below in detail;
Barlis/Tanimoto teach detecting a lumen boundary [via intravascular OCT/IVUS] on a per frame basis (“real-time data processing and two-dimensional representation of the backscattered light [scan lines] in a cross-sectional plane. Images were acquired at 15 frames per second. The fiber optic core was withdrawn within the catheter sheath using automated pullback at 1.0 mm/s [scan speeds/lines per second].” pg. 82; also see lines/frame rate on pg. 310); Most of the work for calculations and processing was done via Curad software where “computing” blood vessel diameter using the detected lumen boundary (“This reduced the number of frames in the Curad software from n to at most (n/2)+1 per set. … the lumen area was directly traced and the mean lumen diameter calculated using a circular model. In stented arteries, lumen- and stent area were both directly traced, the mean lumen and mean stent diameter were calculated. Neointimal area was calculated as stent area minus lumen area.” pg. 82 last par.; “The dedicated software (CURAD) allows for simultaneous display of a cross sectional view (A) and two longitudinal cut planes (B). After a selection of a region of interest, the lumen contours are traced using automated contour detection whereby both, the cross sectional and the longitudinal image information is exploited.” pg. 83; also see diameter tables on pgs. 84-87). 
It is further noted that Tanimoto also teaches detecting lumen boundary  on per frame basis and quantitative measurements at the culprit site showed a mean minimal lumen area (displaying MLA) and mean minimal lumen diameter (MLD) of 2.38±0.93mm2  and 1.45±0.33mm respectively (see pg. 266). First and second panels with axis showing both longitudinal view along with diameter and the positions as well as the stent planning (see pg. 252).

Therefore, it is very clear that both Strommer and Barlis/Tanimoto teach all the claimed limitations.

Similarly, in regard to the rejection of claim 51 the applicant makes similar arguments to the claim 32. In particular, the applicant notes;
With regard to claim 51, it recites, in part, "detecting tissue regions, using the one or more processors, on a per scan line basis, wherein blood artifacts are avoided when detecting tissue regions based on thickness of detected regions; calculating cross-sectional areas at longitudinal positions along a segment of the blood vessel; constructing an area graph using the longitudinal positions and the calculated cross-sectional areas." In connection with "detecting tissue regions based on thickness of detected regions," the Office Action states "figs. 15-25 and the associated pars. Also see [0223], [0227]-[0231] as well as [0256], [0273]-[0276]." Applicant respectfully submits that the cited portions of Strommer do not disclose the above referenced claim element. In particular, there is no disclosure within Strommer as to detecting tissue regions based on thickness of detected regions. 
In addition, claim 51 recites, in part, "wherein the two dimensional longitudinal view comprises a lumen diameter or a lumen area determined by the intravascular imaging system using detected tissue regions, the lumen diameter or a lumen area displayed at a user selected frame." Applicant submits that the recited portions of Strommer do not disclose a manner in which the lumen diameter or lumen area are displayed at a user selected frame in connection with the vessel view that is provided in Fig. 19 of Strommer. 
Applicant submits that Barlis also fails to disclose the features of claim 51 that are missing from Strommer. For at least this reason, Applicant submits that claim 51 is novel and not obvious over the cited combination of Strommer and Barlis.

However, as also noted above for the claim 31 and at least for the similar reasons, it is very clear that both Strommer and Barlis/Tanimoto teach all the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SERKAN AKAR/           Primary Examiner, Art Unit 3793